This is an action for damages for injuries sustained by plaintiff from being bitten by defendant's dog. The dog had escaped from home, *Page 642 
been recaptured, and defendant was leading it along the sidewalk by a chain. Plaintiff, 11 years old, and other boys were playing baseball on the street. First base was near the sidewalk. Plaintiff ran to first base and was bitten. Some witnesses testified he had turned back toward home plate when the dog leaped to the end of the chain and bit him, and others said he ran over first base and upon the dog. The court submitted the issue to the jury with instructions to find for plaintiff unless they found that he purposely and wilfully ran into the dog, knowing the danger of being bitten. Defendant had verdict and judgment. Plaintiff moved for a new trial on the ground, among others, that the verdict was against the weight of the evidence. New trial was denied, and plaintiff brought error.
Plaintiff relies on 2 Comp. Laws 1915, § 7270:
"If any dog shall * * * assault or bite, or otherwise injure any person while traveling the highway or out of the enclosure of the owner or keeper of such dog, such owner or keeper shall be liable to the * * * person injured in double the amount of damages sustained, * * * and it shall not be necessary, in order to sustain an action, to prove that the owner or keeper knew that such dog was accustomed to do such damage or mischief."
This statute eliminates the necessity which existed at common law of averring and proving that the dog had vicious propensities, Newton v. Gordon, 72 Mich. 642, and the owner's knowledge thereof. Elliott v. Herz, 29 Mich. 202; Job v.Harlan, 13 Ohio, 485; Jacobsmeyer v. Poggemoeller,47 Mo. App. 560; Galvin v. Parker, 154 Mass. 346 (28 N.E. 244); 3 C. J. P. 111.
It does not supersede common law actions, but is intended to give a liberal remedy to the injured person *Page 643 
in a few special cases and to authorize a recovery in its nature penal. Monroe v. Rose, 38 Mich. 347.
The basis of liability is not negligence in the manner of keeping and confining the animal, but in keeping him at all. The owner is liable under this statute even though the dog is taken out of his enclosure by his servants in disobedience of his orders. Fye v. Chapin, 121 Mich. 675, in which the court said:
"The effect of this statute is to extend the common law so as to include all keepers of dogs, and to dispense with proof of the previous knowledge of their vicious character."
It is, however, a defense if the injured party voluntarily brought on the injury himself, with the full knowledge of its probable consequences. Fye v. Chapin, supra.
"If a person with knowledge of the evil propensities of a vicious dog wantonly excites him, or voluntarily and unnecessarily puts himself in the way of such an animal, he will be adjudged to have brought the injury upon himself." 3 C. J. p. 109; Brooks v. Taylor, 65 Mich. 208.
The charge was in harmony with the authorities. The well known propensity of dogs to bite when attacked or stepped on justified submission to the jury of the issue of plaintiff's knowledge of the danger. However, we think a new trial should have been granted because of the lack of evidence that plaintiff wilfully ran into the dog. Overrunning first base is practically a universal practice in the national game. The rules provide for it. It carried no inference that plaintiff departed from the play to assault the dog. The witnesses who said he ran into the dog stated no circumstances which would indicate that the act was intentional. The law of canine self-defense does not relieve the owner of liability for *Page 644 
damages because the injured person inadvertently stepped on the dog. Fake v. Addicks, 45 Minn. 37 (47 N.W. 450, 22 Am. St. Rep. 716).
The statute at bar was not superseded by 2 Comp. Laws 1915, § 7274 et seq. Although they have some points of similarity, the acts cover different subjects.
Judgment is reversed, and new trial ordered, with costs.
NORTH, C.J., and CLARK, McDONALD, and POTTER, JJ., concurred with FEAD, J.